 

EXHIBIT 10.2

 

FIRST KEYSTONE COMMUNITY BANK

MANAGEMENT INCENTIVE COMPENSATION PLAN

 

I. PURPOSE

 

The purpose of the Management Incentive Compensation Plan is to provide
incentives and awards to top management employees who, through high levels of
performance, contribute to the success and profitability of First Keystone
Community Bank. The Plan is designed to support organizational objectives and
financial goals, as defined by the Bank’s Strategic and Financial Plans, by
making available additional, variable, and contingent incentive compensation.

 

II. GENERAL DESCRIPTION

 

The Management Incentive Compensation Plan is based upon the achievement of a
required budget net income figure before any incentive award “pool” is formed.
The Plan specifies annual goals that are consistent with those contained in the
Strategic Business Plan and the annual Profit Plan.

 

The calculation of share of profits to be distributed to the Plan participants,
and the incentive formulas, are constructed to provide awards that are
consistent with achieved profitability levels. The incentive formulas insure a
level of incentive award that will enable First Keystone Community Bank to
attract, retain, and motivate high-quality management personnel and support
continued growth and profitability.

 

The Management Incentive Compensation Plan is established to augment regular
salary and benefits programs already in existence. The Plan is not meant to be a
substitute for salary increases, but as a supplement to salary, and, as stated
earlier, as an incentive for performance that contributes to outstanding levels
of achievement.

 

III. PLAN ADMINISTRATION

 

Throughout this Plan document, reference to the actions and authority of the
Human Resource Committee of the Board of Directors also presumes that the
Committee will recommend, and the Board of Directors will approve or disapprove,
final disposition of all matters pertaining to the administration of the Plan.
The Committee, with Board approval, has the responsibility to interpret,
administer, amend, or recommend suspension or termination of the Plan as
necessary. The recommendations of the Committee, as approved by the Board,
affecting the construction, interpretation, and administration of the Plan shall
be final and binding on all parties, including the Bank and its employees.

 

Matters before the Committee shall be decided upon a majority vote of the
Committee and recommended to the Board for final action. Plan participants who
are members of the Committee shall not be entitled to vote on matters relating
to the eligibility for and/or determination of their own incentive compensation
awards.

 

During the first quarter of each Plan Year, the Committee may review and revise
the operating rules. Performance measures, and awards based upon those measures,
may be changed in order to emphasize specific goals and objectives of the Plan.
However, it is expected that the Plan will require modification only when
significant changes in organization, goals, personnel, or performance occur. The
Chief Executive Officer shall inform the Committee of any proposed changes to
the operating rules.

 

Computation of incentive awards will be made by the Chief Executive Officer in
consultation with the Chairman of the Board. Maintenance of participant payments
and other related records shall be the responsibility of the Bank's Human
Resource Manager. Such computations and records may be audited annually by the
independent auditors of the Bank prior to submission to the Committee and the
Board for review and approval.

 



   

 

 

Finally, the Committee, in the exercise of its discretion with respect to the
determination of the amount of the incentive plan pool for any given Plan Year,
may take into account the presence or absence of nonrecurring or extraordinary
items of income, gain, expense, or loss, and any and all factors that, in its
sole discretion, may deem relevant.

 

Extraordinary occurrences may be excluded when calculating performance results
to insure that the best interests of the Bank are protected and are not brought
into conflict with the best interest of plan participants.

 

IV. PLAN PARTICIPANTS

 

Participation in the Management Incentive Plan at First Keystone Community Bank
is limited to the executive management team. This management team includes the
following functional job titles:

 

A.Chief Executive Officer

B.Director of Lending

C.Chief Financial Officer

D.Deposit Operations Officer

E.Chief Credit Officer

F.Senior Trust Officer

G.IT Manager/ISO

 

Plan participation by these seven (7) individuals recognizes the importance of
this group to the Bank and the potential these officers have to influence the
achievement of financial and strategic objectives.

 

V. OPERATING RULES

 

The Plan shall be effective as of April 1, 1988 and has been most recently
amended and adopted on

March 22, 2016 and January 22, 2019.

 

A.The Board of Directors of First Keystone Community Bank may amend, suspend, or
terminate the Plan at any time.

B.The Plan shall be administered by the Human Resource Committee with assistance
from Executive Management.

C.The Human Resource Committee shall adopt such rules and regulations and shall
make determinations and interpretations of the Plan thereunder as it shall deem
appropriate. All such rules, regulations, and determinations, as approved by the
Board of Directors, shall be conclusive and binding upon all parties.

D.Eligibility for participation in the Plan is based upon the eligibility
requirements as stated herein.

E.Supplementary Plan Documents relating to participants, the targeted incentive
plan pool, and other pertinent matters will be prepared by the Committee, and
approved by the Board of Directors, during the first quarter of each Plan Year.

F.The incentive plan pool may be funded, within the discretion of the Board of
Directors, with the following to be used as a general guideline:

 

Fund as a  % of Budget  % of Budget  Beyond Goal  Greater than 95% of budget up
to 100% of budget   10%        In excess of budget   15%

 

G.Allocation of the plan pool will be made in accordance with the guidelines
shown in Section VI of this Plan document. As noted in these guidelines,
individual performance standards must be met before an eligible participant will
receive all or part of his/her eligible portion of the pool.

H.Within thirty (30) days following the end of the Plan Year, or as soon as
financial and operating results are known, eligible participants will receive
their appropriate incentive plan payment. Unless otherwise determined and
approved by the Board of Directors, this payment will be made in cash.

I.Basic Incentive Plan guidelines for any Plan Year shall be reviewed with the
participants at the beginning of each Plan Year.

 



   

 

 

J.Partial payments under the Plan shall be administered as follows:

 

1.Retirement: In the event of termination of employment through retirement, the
employee may, at the discretion of the Committee, be considered to have earned
one-twelfth (1/12) of the annual incentive compensation award of a particular
year for each month of employment in the Plan Year of his/her retirement.

2.Death: If a participant dies, the amount of the award may be prorated for each
month of employment during the Plan Year at the discretion of the Committee, and
paid to the estate or designated beneficiary.

3.Termination for Reasons Other Than Death or Retirement: In the event of
termination of employment for reasons other than death or retirement, the
participant, at the discretion of the Committee, will forfeit all unpaid
incentive awards.

 

K.No right or interest of any participant in the plan shall be assignable or
transferable, or subject to any lien, directly, by operation of law, or
otherwise, including levy, garnishment, attachment, pledge, or bankruptcy,
except to a beneficiary upon the death of a participant as herein provided.

L.An award under the Plan shall not confer any right on the participant to
continue in the employ of the bank, or limit in any way the right of the bank to
terminate the participant's employment at any time. The receipt of an award for
any one year shall not guarantee an employee the right to receive an award for
any subsequent year.

M.The Bank shall have the right to deduct from all payments under this Plan any
federal or state taxes required by law to be withheld with respect to such
payments.

N.The Committee, with concurrence of the Board of Directors, may terminate,
amend, or modify this Plan at any time.

O.The amount of the pool shall be capped in the amount of $100,000.00 in order
to protect the interest of the Bank.

 

VI. CLAWBACK

 

In the event that the Corporation is required to prepare an accounting
restatement because of the material noncompliance of the Corporation or Bank
with any financial reporting requirement and if within the previous three years
a participant received an award based upon the erroneous data, whether or not
the participant engaged in any misconduct, the participant shall return and
refund to the Bank within thirty (30) days’ notice from the Bank, the amount
equal to the excess of what would have been paid to the participant under the
accounting restatement. In the event that the Corporation or the Bank is
required to prepare an accounting restatement because of a participant’s
misconduct or fraudulent activity, then the participant shall return and refund
to the Bank the entire award received based upon the erroneous data within
thirty (30) days’ notice from the Bank. In the event that the Bank has to file
an action or incurs any legal fees in attempting to recoup any amounts due to
the Bank, the participant shall also be liable to the Bank for the Bank’s
reasonable attorneys’ fees and costs associated with such recoupment.

 

This Section does not abrogate the Bank’s right to seek recoupment based upon
any other law or policy of the Corporation or Bank.

 

VII. SUMMARY OF SUPPLEMENTARY PLAN DOCUMENTS

 

A.Allocation of Incentive Plan Pool

 

Job Title  Maximum % of Pool  1.  Chief Executive Officer   40% 2.  Director of
Lending   10% 3.  Chief Financial Officer   20% 4.  Deposit Operations Officer 
 5% 5.  Chief Credit Officer   10% 6.  Senior Trust Officer   5% 7.  IT
Manager/ISO   10%

 

   

 

